Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Rourk (Reg. No. 39,947) on 07/20/2022.

The application has been amended as follows:

Amend the claims as follows:

Cancel claim 18.

Claim 1,
Replace claim 1 with the following so that it reads:
-- A system for data processing, comprising:
a processor configured to load one or more instructions into a register for execution;
a non-volatile random access memory (NVRAM) coupled to the processor and configured to store data in a format that can be read by the processor; and
a description file stored in the NVRAM, the description file further comprising a plurality of information files, wherein each information file includes two or more types of predetermined data;
wherein the processor is configured to:
determine whether a driver has a dependency on a variable stored in the NVRAM using the register after determining whether a protocol dependency has been satisfied; and
give operational control to the driver when it is determined that the protocol dependency has been satisfied, the driver depends on the variable stored in the NVRAM, and the value of the variable is valid for the driver to load. --

Claim 9,
Replace claim 9 with the following so that it reads:
-- A method for data processing, comprising:
loading one or more instructions into a register of a processor for execution;
storing data in a format that can be read by the processor in a non-volatile random access memory (NVRAM) coupled to the processor;
reading a description file from the NVRAM, the description file further comprising a plurality of information files, wherein each information file includes two or more types of predetermined data;
determining whether a driver has a dependency on a variable stored in the NVRAM using the register after determining whether a protocol dependency has been satisfied; and
giving operational control to the driver when it is determined that the protocol dependency has been satisfied, the driver depends on the variable stored in the NVRAM, and the value of the variable is valid for the driver to load. --

Claim 20,
Line 6, replace “is has” with -- has --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the prior art fails to disclose or suggest enabling operational control of a driver based upon determining/evaluating three separate conditions as claimed, in combination with the remaining claim elements in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186